Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered. Claims 18, 47-49, 53-54, 57-59, 63, and 66-68 amended; Claims 1-17, 19-43, 45, 50-51, 55, 60-61, 64, and 69-70 canceled. Claims 18, 44, 46-49, 52-54, 56-59, 62-63, 65-68, and 71-77 are subject to examination.

Allowable Subject Matter
Claim 46-49, 56-59 and 65-68 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 18, 44, 47, 48, 49, 53, 57, 58, 59, 63, 66, 67, and 68 objected to because of the following informalities:  
Claim 18, 44, 47, 48, 49, 53, 57, 58, 59, 63, 66, 67, and 68 recite “RRC message”. It is suggested that claim 18, 44, 47, 48, 49, 53, 57, 58, 59, 63, 66, 67, and 68 be amended to recite “RRC signaling” instead of “RRC message”, to be consistent with the instant application specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18, 44, 52-54, 62-63, and 71-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (YANG hereafter) (US 20190238385 A1) in view of Tsai et al. (Tsai hereafter) (US 20170332359 A1).

Regarding claim 18, YANG teaches, A method comprising: 
receiving, by a user equipment (UE), a single radio resource control (RRC) message (YANG; a configurable SS is referred to as SS B, Par. 0126; SS B may be configured by … UE-specific signaling (e.g., an RRC message) … CCE/DMRS mapping: Distributed and/or localized mapping … CCE type, Par. 0131-0135); 
monitoring, by the UE, a first physical downlink control channel (PDCCH) search space (YANG; CCE positions in a limited set that the UE needs to monitor in order to detect the PDCCH allocated thereto may be referred to as a search space (SS), Par. 0054) for a first downlink control information (DCI) (YANG; Control information transmitted through the PDCCH is referred to as downlink control information (DCI), Par. 0049) in accordance with first configuration parameters included in the single RRC message (YANG; SS B may be used mainly for general unicast data scheduling (after RRC connection), Par. 0131; When a multi-beam operation is applied=>“CCE type 1”, Par. 0156); and 
monitoring, by the UE, a second PDCCH search space for a second DCI in accordance with second configuration parameters included in the single RRC message (YANG; When a multi-beam operation is applied=>“CCE type 1”, Par. 0156), the second PDCCH search space being different from the first PDCCH search space with at least a control resource set (YANG; the eNB may transmit a DL signal in one OFDM symbol only in one specific beam direction. Accordingly, in order to transmit the DL signal in different beam directions, it is necessary to configure the DL signal in TDM on a symbol (group) basis, Par. 0153; One CCE and/or one CCH (REs included in the CCE and/or CCH) may be mapped only to one symbol, Par. 0156-0157 [Note that each beam has SS B]), wherein the first DCI and the second DCI are associated with a same identifier (ID) (YANG; the eNode B attaches a cyclic redundancy check (CRC) for error detection to control information that is generated according to each DCI format. The CRC is masked with a Radio Network Temporary Identifier (RNTI) according to an owner or usage of the PDCCH, Par. 0081), and wherein the first PDCCH search space and the second PDCCH search space are different search spaces (YANG; SS B may be configured by … UE-specific signaling (e.g., an RRC message), Par. 0131). 
Although YANG teaches configuring CCE type for SS B in multi-beam operation by UE-specific signaling (e.g., an RRC message) in Par. 0169, but fails to explicitly teach,
DCI are associated with a same UE identifier (ID);

However, in the same field of endeavor, Tsai teaches,
DCI are associated with a same UE identifier (ID) (Tsai; The CRC may be masked with UE's ID, such as a UE-RNTI, Par. 0173);
different UE-specific search spaces (Tsai; A UE-specific NR-DCI is repeated in all the beams in FIG. 56A … Note that the NR-DCI may be located in different subcarriers in different beams, Par. 0291 ; The UE-specific search space may carry DCIs for UE-specific allocations using the UE's assigned C-RNTI, Par. 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YANG to include the use of NR-DCI as taught by Tsai in order to carry UE-specific allocations (Tsai; Par. 0105).

Regarding claim 53, YANG teaches, An apparatus comprising: 
a processor (YANG; the UE, Par. 0131); and 
a non-transitory computer readable storage medium storing programming for execution by the processor (YANG; the UE, Par. 0131), the programming including instructions to: 
receive a single radio resource control (RRC) message (YANG; a configurable SS is referred to as SS B, Par. 0126; SS B may be configured by … UE-specific signaling (e.g., an RRC message) … CCE/DMRS mapping: Distributed and/or localized mapping … CCE type, Par. 0131-0135); 
monitor a first physical downlink control channel (PDCCH) search space (YANG; CCE positions in a limited set that the UE needs to monitor in order to detect the PDCCH allocated thereto may be referred to as a search space (SS), Par. 0054) for a first downlink control information (DCI) (YANG; Control information transmitted through the PDCCH is referred to as downlink control information (DCI), Par. 0049) in accordance with first configuration parameters included in the single RRC message (YANG; SS B may be used mainly for general unicast data scheduling (after RRC connection), Par. 0131; When a multi-beam operation is applied=>“CCE type 1”, Par. 0156); and 
monitor a second PDCCH search space for a second DCI in accordance with second configuration parameters included in the single RRC message (YANG; When a multi-beam operation is applied=>“CCE type 1”, Par. 0156), the second PDCCH search space being different from the first PDCCH search space (YANG; the eNB may transmit a DL signal in one OFDM symbol only in one specific beam direction. Accordingly, in order to transmit the DL signal in different beam directions, it is necessary to configure the DL signal in TDM on a symbol (group) basis, Par. 0153; One CCE and/or one CCH (REs included in the CCE and/or CCH) may be mapped only to one symbol, Par. 0156-0157 [Note that each beam has SS B]), wherein the first DCI and the second DCI are associated with a same identifier (ID) (YANG; the eNode B attaches a cyclic redundancy check (CRC) for error detection to control information that is generated according to each DCI format. The CRC is masked with a Radio Network Temporary Identifier (RNTI) according to an owner or usage of the PDCCH, Par. 0081), and wherein the first PDCCH search space and the second PDCCH search space are different search spaces (YANG; SS B may be configured by … UE-specific signaling (e.g., an RRC message), Par. 0131). 
Although YANG teaches configuring CCE type for SS B in multi-beam operation by UE-specific signaling (e.g., an RRC message) in Par. 0169, but fails to explicitly teach,
DCI are associated with a same UE identifier (ID);
different UE-specific search spaces.
However, in the same field of endeavor, Tsai teaches,
DCI are associated with a same UE identifier (ID) (Tsai; The CRC may be masked with UE's ID, such as a UE-RNTI, Par. 0173);
different UE-specific search spaces (Tsai; A UE-specific NR-DCI is repeated in all the beams in FIG. 56A … Note that the NR-DCI may be located in different subcarriers in different beams, Par. 0291 ; The UE-specific search space may carry DCIs for UE-specific allocations using the UE's assigned C-RNTI, Par. 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YANG to include the use of NR-DCI as taught by Tsai in order to carry UE-specific allocations (Tsai; Par. 0105).

Regarding claim 63, YANG teaches, A computer program product comprising a non-transitory computer readable storage medium storing programming, the programming including instructions that cause one or more processors to: 
receive a single radio resource control (RRC) message (YANG; a configurable SS is referred to as SS B, Par. 0126; SS B may be configured by … UE-specific signaling (e.g., an RRC message) … CCE/DMRS mapping: Distributed and/or localized mapping … CCE type, Par. 0131-0135); 
monitor a first physical downlink control channel (PDCCH) search space (YANG; CCE positions in a limited set that the UE needs to monitor in order to detect the PDCCH allocated thereto may be referred to as a search space (SS), Par. 0054) for a first downlink control information (DCI) (YANG; Control information transmitted through the PDCCH is referred to as downlink control information (DCI), Par. 0049) in accordance with first configuration parameters included in the single RRC message (YANG; SS B may be used mainly for general unicast data scheduling (after RRC connection), Par. 0131; When a multi-beam operation is applied=>“CCE type 1”, Par. 0156); and 
monitor a second PDCCH search space for a second DCI in accordance with second configuration parameters included in the single RRC message (YANG; When a multi-beam operation is applied=>“CCE type 1”, Par. 0156), the second PDCCH search space being different from the first PDCCH search space (YANG; the eNB may transmit a DL signal in one OFDM symbol only in one specific beam direction. Accordingly, in order to transmit the DL signal in different beam directions, it is necessary to configure the DL signal in TDM on a symbol (group) basis, Par. 0153; One CCE and/or one CCH (REs included in the CCE and/or CCH) may be mapped only to one symbol, Par. 0156-0157 [Note that each beam has SS B]), wherein the first DCI and the second DCI are associated with a same identifier (ID) (YANG; the eNode B attaches a cyclic redundancy check (CRC) for error detection to control information that is generated according to each DCI format. The CRC is masked with a Radio Network Temporary Identifier (RNTI) according to an owner or usage of the PDCCH, Par. 0081), and wherein the first PDCCH search space and the second PDCCH search space are different search spaces (YANG; SS B may be configured by … UE-specific signaling (e.g., an RRC message), Par. 0131). 
Although YANG teaches configuring CCE type for SS B in multi-beam operation by UE-specific signaling (e.g., an RRC message) in Par. 0169, but fails to explicitly teach,
DCI are associated with a same UE identifier (ID);
different UE-specific search spaces.
However, in the same field of endeavor, Tsai teaches,
DCI are associated with a same UE identifier (ID) (Tsai; The CRC may be masked with UE's ID, such as a UE-RNTI, Par. 0173);
different UE-specific search spaces (Tsai; A UE-specific NR-DCI is repeated in all the beams in FIG. 56A … Note that the NR-DCI may be located in different subcarriers in different beams, Par. 0291 ; The UE-specific search space may carry DCIs for UE-specific allocations using the UE's assigned C-RNTI, Par. 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YANG to include the use of NR-DCI as taught by Tsai in order to carry UE-specific allocations (Tsai; Par. 0105).
    
Regarding claim 44 and 54, YANG-Tsai teaches, The method of claim 18 and  The apparatus of claim 53 respectively, wherein the single RRC signaling is a UE-specific RRC signaling message (YANG; SS B may be configured by … UE-specific signaling (e.g., an RRC message) … CCE/DMRS mapping: Distributed and/or localized mapping … CCE type, Par. 0131-0135). 

Regarding claim 52, 62, and 71, YANG-Tsai teaches, The method of claim 18,  The apparatus of claim 53, and The computer program product of claim 63 respectively, wherein the UE ID comprises a radio network temporary identifier (RNTI) (YANG; The CRC is masked with a Radio Network Temporary Identifier (RNTI) according to an owner or usage of the PDCCH, Par. 0081 & Tsai; The CRC may be masked with UE's ID, such as a UE-RNTI, to ensure which NR-PDCCH is belonging to the UE, Par. 0173 ).
The rational and motivation for adding this teaching of Tsai is the same as for Claim 1.
 
Regarding claim 72, 73, and 74, YANG-Tsai teaches, The method of claim 18,  The apparatus of claim 53, and The computer program product of claim 63 respectively, 
wherein the first PDCCH search space and the second PDCCH search space overlap in the time domain (Tsai; A UE-specific NR-DCI is repeated in all the beams in FIG. 56A … Note that the NR-DCI may be located in different subcarriers in different beams, Par. 0291  [Note that NR-DCIs of a beam overlap in time]).
The rational and motivation for adding this teaching of Tsai is the same as for Claim 1.


Claim 75-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG-Tsai in view of Takeda et al. (Takeda hereafter) (US 20190069314 A1).

Regarding claim 77, 76, and 75, YANG-Tsai teaches, The method of claim 18,  The apparatus of claim 53, and The computer program product of claim 63 respectively.
	YANG-Tsai fails to explicitly teach,
	wherein the second DCI is different than the first DCI.  
However, in the same field of endeavor, Takeda teaches,
wherein the second DCI is different than the first DCI (Takeda; the two or more control signals to which the different beam control is applied may be the same control signal (e.g. DCI whose all bit fields completely match) or may be control signals of different contents (e.g. DCI whose at least part of bit fields are different), Par. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YANG-Tsai to include the use of different DCI as taught by Takeda in order to transmit different beam control (Takeda; Par. 0043).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416